Thereafter, this court allowed appellant 30 days to obtain
                 from the district court a written, signed, and file-stamped order resolving
                 the visitation issue and to submit a copy of that order to this court. 1 We
                 cautioned appellant that failure to comply with this court's order and
                 obtain a written district court order that finally establishes visitation
                 would result in the dismissal of this appeal for lack of jurisdiction. To
                 date, appellant has not filed a response to this court's show cause order,
                 which was due on October 15, 2014. Accordingly, this appeal is dismissed
                 without prejudice to appellant's right to timely appeal from a district court
                 order that finally establishes child custody and visitation.
                             It is so ORDERED.




                                                                         Pieiebt            J.




                                                              Parra guirre



                                                              Saitta




                      'We noted that the proposed unsigned order attached to appellant's
                 response set forth a yearly winter break visitation schedule but only a
                 temporary summer visitation schedule for the upcoming summer. To be
                 appealable, an order must establish custody and visitation with finality.
                 See NRAP 3A(b)(7).




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                   cc: Hon. Kimberly A. Wanker, District Judge
                        Baumgardner Law
                        April Dudinski
                        Nye County Clerk




SUPREME COURT
       OF
    NEVADA
                                                    3
(0) 1947A et7gt9